Title: To George Washington from Brigadier General Peter Muhlenberg, 2 September 1778
From: Muhlenberg, Peter
To: Washington, George


          
            Sir
            [White Plains] Septr 2d 1778
          
          The uncertainty of the Enemys real Intention in transporting a part of their Army, from
            York to Rhode Island, renders it allmost impossible in our present Situation, to judge
            with propriety in what manner their Designs may, or ought to be counteracted. The Object
            of their Expedition must be, either to reinforce the Garrison or bring them of[f], or
            perhaps they intend to try their Fortune on the Main, in the Neighbourhood of Rhode
            Island with the best part of their Army—either of these Objects may be their Aim, but,
            untill it can be determind with some degree of Certainty, which of these they have in
            view, a Movement of this Army to the Eastward might prove very prejudicial; especially
            if their Object is either of the two first mentioned, for they would have time enough to
            take of[f] the Garrison, or Compell General Sullivan to Quit the Island, before We could
            possibly come to his Assistance—and as they have so great an Advantage over us, by
            transporting their troops by Water, They might possibly find an Opportunity to bring
            their whole Force to Act agt this State or any other, on the South side of the North
            River & cut of[f] our Communication with the Southern States, before We could be
            in a Condition to prevent it—Should they accomplish this; besides other ruinous
            Consequences, The Army would be distressd for want of Provisions, especially Bread—from
            this I conceive, nothing could Justify the March of the Army to the Eastward at this
            time, except the Army with General Sullivan should be so entangled That without the
            Assistance of this Army, they must fall into the Hands of the Enemy—Relative to an
            Expedition against York Island—as I did not understand Your Excellency meant to make a
            Serious Impression, I can see no desireable Object; except it is, to make a Diversion in
            favor of General Sullivan, but if He has left the Island, that Object Vanishes of
            Course—The Enemys Works on this Side Kingsbridge may probably be Wrested from them by a
            Coup de Main but even there the Enemy would have the Advantage. They would defend the
            Works so long as they thought it could be done to Advantage, & then retreat over
            the Bridge, which we could not prevent, so that We should only gain a post, with the
            loss of a Number of Men, We would not care to Occupy.
          Upon the whole I conceive, That the Post which the Army at present Occupies is best
            Calculated for a General plan of Defence—We cover the Communication between the Southern
            & Eastern States—Awe the Enemy in New York & its dependencies—and can be
            ready at the shortest Notice to March to the Assistance of any State East or South, as
            the Operations of the Enemy shall make it necessary; or as soon, as their  intentions shall be better known, which probably will be in a few
            days. I have the Honor to be Your Excellencys Most Obedt humble Servt
          
            P: Muhlenberg.
          
        